Exhibit 10.4

 

SUPPLEMENTAL RETIREMENT BENEFIT PLAN

FOR CERTAIN TRANSFERRED EMPLOYEES

OF LOCKHEED MARTIN CORPORATION

 

(Effective January 1, 2005)



--------------------------------------------------------------------------------

ARTICLE I

 

PURPOSES OF THE PLAN

 

The purposes of the Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation (the “Plan”) are:

 

  (a) to provide an additional retirement benefit for certain employees whose
regular retirement benefits have been limited as a result of employment service
at a Lockheed Martin company that does not have a Qualified Pension Plan; and

 

  (b) to provide the above employees with those benefits that cannot be paid
from the tax-qualified plans of Lockheed Martin Corporation and its subsidiaries
because of the limitations on contributions and benefits contained in Internal
Revenue Code sections 415 and 401(a)(17).

 

The following plans and predecessor plans were amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  1. Supplemental Retirement Benefit Plan for Certain Transferred Employees of
Lockheed Martin Corporation (formerly known as the Supplemental Retirement
Benefit Plan for Certain Transferred Employees of Lockheed Corporation).

 

  2. Incentive Retirement Benefit Plan for Certain Executives of Lockheed Martin
Corporation (formerly known as the Incentive Retirement Benefit Plan for Certain
Executives of Lockheed Corporation).

 

The Plan is amended and restated, effective January 1, 2005, in order to comply
with the requirements of Code section 409A. This amendment and restatement of
the Plan shall apply only to the portion of a Participant’s benefit that accrued
on or after January 1, 2005. The portion of a Participant’s benefit that accrued
prior to January 1, 2005 shall be governed by the terms of the Plan in effect on
December 31, 2004, attached as Appendix A.

 

- 1 -



--------------------------------------------------------------------------------

ARTICLE II

 

DEFINITIONS

 

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Salaried
Retirement Program:

 

  1. ACTUARIAL EQUIVALENT — The Actuarial Equivalent shall mean a benefit which
has the equivalent value computed using the interest rate which would be used by
the Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on first day of the month of termination of employment plus one percent (1%),
and the 1983 Group Annuity Mortality Table with sex distinction; provided that
for Years beginning on or after January 1, 2011, in no event shall the interest
rate plus 1% exceed 7% or be less than 4%.

 

  2. BENEFICIARY — The Beneficiary of a Participant shall be (a) the
Participant’s Spouse or (b) if there is no Spouse surviving the Participant, the
Participant’s estate.

 

  3. BOARD — The Board of Directors of Lockheed Martin Corporation.

 

  4. CODE — The Internal Revenue Code of 1986, as amended.

 

  5. COMMITTEE — The committee described in Section 1 of Article VIII.

 

  6. COMPANY — Lockheed Martin Corporation and its subsidiaries.

 

  7. ELIGIBLE EMPLOYEE — An employee of the Company who meets the eligibility
criteria in Section 1 of Article III or Section 1 of Article IV, and who
satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administrative Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all Participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee.

 

  8. GRANDFATHERED 2004 BENEFIT — The benefit calculated under the terms of the
Plan in effect prior to January 1, 2005 (attached as Appendix A), determined as
if the Participant had terminated from employment on December 31, 2004 (or the
Participant’s actual termination date, if earlier).

 

- 2 -



--------------------------------------------------------------------------------

  9. PARTICIPANT — An Eligible Employee who meets the requirements for
participation contained in Article III or Article IV; the term shall include a
former employee and survivors/beneficiaries whose benefit has not been fully
distributed. A Participant shall cease to be an active Participant upon
termination of employment, when he ceases to be an Eligible Employee, or when he
ceases to meet the requirements for participation as amended from time to time.

 

  10. QUALIFIED PENSION PLAN — The Lockheed Martin Corporation Retirement Plan
for Certain Salaried Employees, the Lockheed Martin Corporation Retirement
Income Plan and the Lockheed Martin Corporation Retirement Income Plan III, or
any successor plans.

 

  11. PLAN — The Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation, or any successor plan.

 

  12. YEAR — The calendar year.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE III

 

TRANSFER BENEFITS

 

1. Eligibility. Benefits pursuant to this Article III are available to employees
of the Company who:

 

  (a) are Members of the Qualified Pension Plan, and

 

  (b) are transferred to a Participating Company that does not have a Qualified
Pension Plan, and

 

  (c) are identified by such Participating Company as a key employee at the time
of such transfer, and

 

  (d) are designated in writing by the Committee as a Participant in this Plan.

 

A “Participating Company” is a business unit designated in writing by the
Committee as a unit participating in this Plan A list of Participating Units is
set forth in Schedule 1.

 

2. Amount of Benefit. The benefit that each Participant shall be entitled to
receive under the Plan is the amount reasonably determined by the Company to be
the difference between the Participant’s actual benefit under the Qualified
Pension Plan and the benefits that would have been payable under that Plan,
subject to the offset below, if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below;

 

  (b) the Participant’s period of employment service as a Participant at a
Participating Company at which no Credited Service is earned was deemed to be
years of Credited Service under the Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

 

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years

 

- 4 -



--------------------------------------------------------------------------------

of other pensionable earnings during the last 10 years to arrive at total final
average pensionable earnings for the applicable period under the Qualified
Pension Plan.

 

The above benefit (the “Transfer Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table for males
and shall be calculated as of the Participant’s termination of employment, using
the PBGC immediate interest rate for lump sums rate plus 1% and the
Participant’s age on the date of distribution. If the Participant received any
prior distributions from the Lockheed Martin CAP, the Transfer Benefit shall be
reduced by the annuity value of the prior distribution, using the Lockheed
Martin CAP distribution amount, the PBGC interest rate plus 1% and Participant’s
age on the date of distribution. The Transfer Benefit is then reduced for the
amount of the normal retirement benefit from the ABRP.

 

Combined benefits under this Article III, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Transfer Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan, then reduced by the benefit
payable from the Lockheed Martin CAP and ABRP, and then reduced by the 2004
Grandfathered Benefit. The remainder of the benefit shall be paid from this
Plan. Participants have no right to duplicate benefits with respect to the same
period of service, and the Committee may make such adjustments to the benefits
under this Plan as the Committee deems necessary to prevent duplication of
benefits.

 

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

 

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE IV

 

INCENTIVE BENEFITS

 

1. Eligibility. Benefits pursuant to this Article IV are available to the
employees described below. However, an employee who terminated employment with
Lockheed Corporation prior to January 1, 1984, when eligible for a deferred
retirement benefit under Section 5.03 of the Lockheed Retirement Plan for
Certain Salaried Employees is not eligible to receive a benefit under this
Article IV.

 

An employee or former employee of Lockheed Martin Corporation and its
subsidiaries who:

 

  (a) is employed by a Lockheed Martin business unit that is not covered by a
Qualified Pension Plan;

 

  (b) is identified by such business unit as a key employee;

 

  (c) at the time of eligibility for benefits is, or for any year during his or
her last ten (10) years of service with Lockheed Martin Corporation was, a
participant in the Lockheed Martin Corporation Management Incentive Compensation
Plan (including the Deferred Management Incentive Compensation Plan of Lockheed
Martin Corporation), or any incentive compensation plan of any subsidiary or
affiliated corporation of Lockheed Martin Corporation which the Committee
determines is a corresponding incentive plan;

 

  (d) who has been specifically designated in writing by the Committee as a
Participant; and

 

  (e) who is not eligible for a benefit under Article III of this Plan.

 

2. Amount of Benefit.

 

A. Normal or Disability Retirement. The benefit payable under this Article IV to
a Participant is the amount reasonably determined to be the difference between
the Participant’s actual benefit under the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Pension Plan as designated
by the Committee ( the “Designated Qualified Plan”) and the benefits that would
have been payable under that Plan, subject to the offset below, if:

 

  (a) the Designated Qualified Plan had determined pensionable earnings on a
“mix and match” basis, as defined below;

 

- 6 -



--------------------------------------------------------------------------------

  (b) the Participant’s period of employment service as a Participant with the
Company during which period no Credited Service is earned either because the
Participant was not in a covered group or because of a limitation on Credited
Service under the Qualified Pension, was deemed to be years of Credited Service
under the Designated Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Designated Qualified Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

 

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the highest years of MICP compensation shall be added to the average of the
highest years of other pensionable earnings to arrive at total final average
pensionable earnings for the applicable period under the Qualified Pension Plan.

 

The above benefit (the “Incentive Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and shall
be calculated as of the Participant’s termination of employment, using the PBGC
immediate interest rate for lump sums rate plus 1% and Participant’s age on the
date of distribution. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Incentive Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, PBGC immediate interest rate for lump sums rate plus 1% and
Participant’s age on the date of distribution. The Incentive Benefit is then
reduced for the amount of the Participant’s normal retirement benefit from the
ABRP, and then reduced by the Participant’s 2004 Grandfathered Benefit.

 

C. No Duplication. Combined benefits under this Article IV, the Lockheed Martin
CAP and the ABRP are intended to supplement the Participant’s actual benefit
under the Qualified Pension Plan as necessary to provide the Participant with
the full benefit the Participant would have received under the Qualified Pension
Plan on a “mix and match” basis, without regard to the limitations of Code
section 415 and Code section 401(a)(17), and with the special adjustments
described above. To prevent duplication of benefits, the full benefit under the
Qualified Pension Plan and the enhanced Incentive Benefit described above shall
be calculated without reduction for Code section 415 and Code section
401(a)(17), then reduced by the benefit payable from the Qualified Pension Plan
then reduced by the benefit payable from the Lockheed Martin CAP and ABRP, and
then reduced by the Participant’s 2004 Grandfathered Benefit. The remainder of
the benefit shall be paid from this Plan. Participants have no right to
duplicate benefits with respect to the same period of service, and the Committee
may make such

 

- 7 -



--------------------------------------------------------------------------------

adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

 

The benefit payable under this Article IV shall be payable to the Participant or
Beneficiary or any other person who would be entitled to receive benefits with
respect to the Participant under the Designated Qualified Plan.

 

If the benefits that would be payable under the Designated Qualified Plan to any
Participant are increased following the Participant’s retirement as a result of
a general increase in the benefits payable to retired employees under that Plan,
no such increase will be made under this Plan.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE V

 

PAYMENT OF BENEFITS

 

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article VI, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

 

2. Form and Timing of Payment.

 

  (a) Regular Form. A Participant may elect to receive benefits in any annuity
form that is available under a Qualified Pension Plan on the date of the
Participant’s election that has been designated by the Senior Vice President,
Human Resources as available for election under this Plan, provided (i) the
election is filed with the Company in writing no later than the later of
(a) December 16, 2005 and (b) the date that is 30 days after the Participant
commences participation in the Plan, and (ii) the Participant’s employment has
not terminated prior to filing the election. All elections under this
Section 2.a. must be made in the form and manner prescribed by the Company. If
the Participant has not validly elected any annuity form under this Section 2.a.
or a lump sum payment as provided in Section 2.b. of Article V, (i) an unmarried
Participant shall be deemed to have elected payment in the form of a monthly
annuity for the life of the Participant with no further payments to anyone after
his or her death, and (ii) a married Participant shall be deemed to have elected
payment in the form of a reduced monthly annuity for the life of the Participant
with, after the Participant’s death, a 50% survivor annuity for the life of the
Participant’s spouse. Actuarial adjustments shall be based on the factors set
forth in the Qualified Pension Plan. Benefits paid in a form described in this
Section 2.a. shall commence as soon as administratively practicable following
the later of (i) the month in which the Participant terminates employment, or
(ii) the month in which the Participant attains age fifty-five (55).
Notwithstanding the foregoing sentence, benefits paid in a form described in
this Section 2.a. to a Participant who is reasonably determined by the Company
to be a “specified employee” within the meaning of Code section 409A(2)(B)(i),
shall not commence before six (6) months following the later of (i) the month in
which the Participant terminates employment, or (ii) the month in which the
Participant attains age fifty-five (55). No interest shall be paid between the
date of termination of employment or attainment of age fifty-five (55), as
applicable, and the payment date.

 

  (b)

Lump Sum Option. In lieu of the forms described in Section 2.a. of Article V, a
Participant may make a one-time election to receive a full lump sum payment in

 

- 9 -



--------------------------------------------------------------------------------

 

an amount which is the Actuarial Equivalent of a monthly annuity for the life of
the Participant with no further payments to anyone after his or her death,
provided the election is filed with the Company in writing no later than
December 16, 2005 and the Participant’s employment has not terminated prior to
filing the election. For all Participants who elect a lump sum under this
Section 2.b., the lump sum payment shall be made six (6) months following the
later of (i) the month in which the Participant terminates employment, or
(ii) the month in which the Participant attains age fifty-five (55). No interest
shall be paid between the date of termination of employment or attainment of age
fifty-five (55), as applicable, and the payment date. All elections under this
Section 2.b. must be made in the form and manner prescribed by the Company. This
Section shall not apply to Participants who first become eligible for
participation in the Plan after December 16, 2005.

 

  (c) Cash-out of Small Benefits. Notwithstanding the above, if the Value of the
sum of the benefits payable to a Participant or Beneficiary under this Plan does
not exceed $10,000, all such benefits will be paid in a single lump sum payment
in full discharge of all liabilities with respect to such benefits. For purposes
of this Section, Value shall be determined as of the Participant’s termination
of employment or attainment of age fifty-five (55), as applicable, and shall
mean the present value of a Participant’s or Beneficiary’s benefits, excluding
the Grandfathered 2004 Benefit, based upon the applicable mortality table and
applicable interest rate in Code section 417(e)(3)(ii) for the calendar month
preceding the Plan Year in which the termination of employment or attainment of
age fifty-five (55) occurs. Notwithstanding the foregoing sentence, benefits
paid under this Section 2.c. to a Participant who is reasonably determined by
the Company to be a “specified employee” within the meaning of Code section
409A(2)(B)(i), shall not commence before six (6) months following the later of
(i) the month in which the Participant terminates employment, or (ii) the month
in which the Participant attains age fifty-five (55). No interest shall be paid
between the date of termination of employment or attainment of age fifty-five
(55), as applicable, and the payment date.

 

  (d) Payment Upon Death or Disability.

 

  i. Death. No other death benefits are provided under this Plan other than as
specified in this Section 2.d.i.

 

  A.

Pre-Retirement Survivor Benefit. In the event the Participant dies prior to
terminating employment or attaining age fifty-five (55), a pre-retirement
survivor benefit will be payable to the Participant’s surviving spouse (if any)
(the “Pre-Retirement Survivor Benefit” and the “Surviving Spouse”) in the form
elected by the Participant under the terms of the Plan. If the Participant’s
benefit was

 

- 10 -



--------------------------------------------------------------------------------

 

payable in a lump sum, the lump sum shall be the Actuarial Equivalent of a
monthly annuity payable for the life of the Surviving Spouse with no further
payments to anyone after his or her death. The Pre-Retirement Survivor Benefit
shall commence as soon as administratively practicable following the later of
(i) the month in which the Participant dies, or (ii) the month in which the
Participant would have attained age fifty-five (55). No Pre-Retirement Survivor
Benefit is payable to anyone other than the Participant’s Surviving Spouse.

 

  B. Death After Termination of Employment or Attainment of Age 55. If a
Participant who is required to wait six (6) months for a lump sum payment (in
accordance with Section 2 of Article V) dies after the Participant’s termination
of employment or attainment of age fifty-five (55), as applicable, but before
payment is made, the lump sum payment shall be made to the Participant’s
Beneficiary.

 

  ii. Disability. Notwithstanding the provisions of this Article V, the benefit
of a Disabled Participant who is eligible for a disability pension from the
Lockheed Martin Retirement Income Plan or the Lockheed Martin Corporation
Retirement Income Plan III shall be paid in the form elected by the Participant
under the terms of the Plan as soon as administratively practicable following
the date the Participant is reasonably determined by the Company to be Disabled.
For the purposes of this Section 2.d.ii., the terms “Disabled” or “Disability”
shall have the meaning set forth in the Lockheed Martin Retirement Income Plan
or the Lockheed Martin Corporation Retirement Income Plan III, as applicable, to
the extent consistent with the requirements of Code section 409A(a)(2(C).

 

  (e) Prospective Change of Payment Elections. Participants may elect to change
the form of payment of benefits or further delay the commencement of benefits as
provided in this Section 2.e. All elections under this Section 2.e. must be made
in the form and manner prescribed by the Company. This Section 2.e. does not
apply to Surviving Spouses or Beneficiaries. Subject to the provisions of
Section 1 of Article VIII, other changes in the form of benefit, including
changes between actuarially equivalent forms of benefit, if any, may be made
only as determined by the Senior Vice President, Human Resources, of the Company
in accordance with Code section 409A.

 

  i.

Form of Payment. A Participant who has validly elected payment in a form
described in Section 2.a. of Article V or has elected a lump sum payment in
accordance with Section 2.b. of Article V may later elect to receive payment in
any other annuity form designated by the Senior Vice

 

- 11 -



--------------------------------------------------------------------------------

 

President, Human Resources, of the Company, provided that such election is made
in writing not less than twelve (12) months before the date the payment would
have first commenced under the Participant’s prior election. In addition, the
first payment under the new election must commence no earlier than sixty
(60) months from the date when the payment would have first commenced under the
Participant’s prior election. The timing of the payment of any form available
under this Section 2.e.i. shall be governed by Section 2.a. of this Article V.

 

  ii. Timing of Payment. Regardless of the form of payment, a Participant may
elect to delay payment of his benefit provided such election is made in writing
not less than twelve (12) months before the date the payment would have first
commenced under the Participant’s prior election. In addition, the first payment
under the new election must commence no earlier than sixty (60) months from when
the payment would have first commenced under the Participant’s prior election.

 

3. Deductibility of Payments. Subject to the provisions of Section 1 of Article
VIII , in the event that the payment of benefits under Section 2 would prevent
the Company from claiming an income tax deduction with respect to any portion of
the benefits paid, the Committee shall have the right to modify the form and
timing of distributions as necessary to maximize the Company’s tax deductions.
In the exercise of its discretion to adopt a modified distribution schedule, the
Committee shall undertake to have distributions made at such times and in such
amounts as most closely approximate the payment method described in Section 2
consistent with the objective of maximum deductibility for the Company. The
Committee shall have no authority to reduce a Participant’s accrued benefit
under this Plan or to pay aggregate benefits less than the Participant’s accrued
benefit in the event that all or a portion thereof would not be deductible by
the Company.

 

4. Change of Law. Notwithstanding anything to the contrary herein, subject to
the provisions of Section 1 of Article VIII, if the Committee determines in good
faith, based on consultation with counsel, that the federal income tax treatment
or legal status of this Plan has or may be adversely affected by a change in the
Code, Title I of the Employee Retirement Income Security Act of 1974, or other
applicable law or by an administrative or judicial construction thereof, the
Committee may direct that the benefits of affected Participants or of all
Participants be distributed as soon as practicable after such determination is
made, to the extent deemed necessary or advisable by the Committee to cure or
mitigate the consequences, or possible consequences of, such change in law or
interpretation thereof.

 

5. Acceleration upon Change in Control. Notwithstanding any other provision of
the Plan, the accrued benefit of each Participant shall be one-hundred percent
(100%) vested and be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

 

- 12 -



--------------------------------------------------------------------------------

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c) Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote in the election of
directors of the Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

 

Notwithstanding the foregoing, no distribution shall be made solely on account
of a Change in Control and prior to the benefit commencement date specified in
Section 2 of Article V unless the Change in Control is an event qualifying for a
distribution of deferred compensation under Section 409A(a)(2)(A)(v) of the
Code.

 

- 13 -



--------------------------------------------------------------------------------

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

 

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period.

 

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

 

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

 

8. Reemployment. Subject to the provisions of Section 1 of Article VIII, the
retirement benefit otherwise payable hereunder to any Participant who previously
retired or otherwise had a Termination of Employment and is subsequently
reemployed shall be treated in a manner consistent with the treatment of the
benefit under the applicable Qualified Plan.

 

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE VI

 

EXTENT OF PARTICIPANTS’ RIGHTS

 

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

 

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s former spouse incident to divorce under
a Qualified Domestic Relations Order.

 

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE VII

 

AMENDMENT OR TERMINATION

 

1. Amendment. The Board may amend, modify, suspend or discontinue this Plan at
any time subject to any shareholder approval that may be required under
applicable law, provided, however, that no such amendment shall have the effect
of reducing a Participant’s accrued benefit or postponing the time when a
Participant is entitled to receive a distribution of his accrued benefit unless
each affected Participant consents to such change.

 

2. Termination. Subject to the provisions of Section 1 of Article VIII, the
Board reserves the right to terminate this Plan at any time and to pay all
Participants their accrued benefits in a lump sum or to make other provisions
for the payment of benefits (e.g. purchase of annuities) immediately following
such termination or at such time thereafter as the Board may determine.

 

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

 

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE VIII

 

ADMINISTRATION

 

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates shall have full discretion to
construe and interpret the terms and provisions of the Plan, which
interpretation or construction shall be final, conclusive and binding on all
parties, including but not limited to the Company and any Participant or
Beneficiary, except as otherwise provided by law. Notwithstanding anything
contained in the Plan or in any document issued under the Plan, it is intended
that the Plan will at all times conform to the requirements of Code section 409A
and any regulations or other guidance issued thereunder, and that the provisions
of the Plan will be interpreted to meet such requirements. If any provision of
the Plan is determined not to conform to such requirements, the Plan shall be
interpreted to omit such offending provision.

 

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee may obtain and
rely upon the advice of experts, including professional advisors to the Company.
Except as otherwise provided in Section 6, the Committee delegates the authority
to adjudicate claims to the Pension Plans Administration Committee. No member of
the Committee or officer of the Company who is a Participant hereunder may
participate in any decision specifically relating to his or her individual
rights or benefits under the Plan.

 

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

 

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person. Any payment

 

- 17 -



--------------------------------------------------------------------------------

made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Company and the Committee from all
liability with respect thereto.

 

5. Proof of Claims. The Pension Plans Administration Committee may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

 

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Committee or its delegate, as applicable (the “Claims
Administrator”) are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

- 18 -



--------------------------------------------------------------------------------

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached. The
decision on review shall be in writing, set forth in a manner calculated to be
understood by the claimant and shall include: (1) the specific reasons for the
decision; (2) specific reference to the pertinent Plan provisions on which the
decision is based; (3) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information “relevant” to the claimant’s claim for
benefits; (4) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (5) a statement describing any voluntary appeal
procedures and the claimant’s right to obtain information about such procedures,
if any; and (6) a statement of the claimant’s right to bring a civil action
under section 502(a) of ERISA following an adverse benefit determination on
review. If in the event that the reviewing committee must make a determination
of disability in order to decide a claim, the reviewing committee shall follow
the special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The reviewing committee shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE IX

 

GENERAL AND MISCELLANEOUS PROVISIONS

 

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

 

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

 

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations, Human Resource
Services. Any written notice to a Participant shall be made by delivery to the
Participant in person, through electronic transmission, or by mailing such
notice to the Participant at his or her place of residence or business address.

 

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

 

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

 

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

 

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

 

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent

 

- 20 -



--------------------------------------------------------------------------------

jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE X

 

EFFECTIVE DATE

 

This Plan, including any amendment and restatement of the prior plans, is
generally effective January 1, 2005.

 

- 22 -



--------------------------------------------------------------------------------

APPENDIX A TO JANUARY 1, 2005 RESTATEMENT

 

This Appendix A shall apply to the portion of a Participant’s benefit that
accrued and vested on or before December 31, 2004. This Appendix A shall not
apply to the portion of a Participant’s benefit that accrues or becomes vested
on or after January 1, 2005.

 

ARTICLE I

 

PURPOSES OF THE PLAN

 

The purposes of the Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation (the “Plan”) are:

 

  (a) to provide an additional retirement benefit for certain employees whose
regular retirement benefits have been limited as a result of employment service
at a Lockheed Martin company that does not have a Qualified Pension Plan; and

 

  (b) to provide the above employees with those benefits that cannot be paid
from the tax-qualified plans of Lockheed Martin Corporation and its subsidiaries
because of the limitations on contributions and benefits contained in Internal
Revenue Code sections 415 and 401(a)(17).

 

The following plans and predecessor plans are amended, restated and merged to
form this Plan, effective July 1, 2004:

 

  1. Supplemental Retirement Benefit Plan for Certain Transferred Employees of
Lockheed Martin Corporation (formerly known as the Supplemental Retirement
Benefit Plan for Certain Transferred Employees of Lockheed Corporation).

 

  2. Incentive Retirement Benefit Plan for Certain Executives of Lockheed Martin
Corporation (formerly known as the Incentive Retirement Benefit Plan for Certain
Executives of Lockheed Corporation).

 

- 23 -



--------------------------------------------------------------------------------

ARTICLE II

 

DEFINITIONS

 

Unless the context indicates otherwise or the term is defined below, all terms
shall be defined in accordance with the Lockheed Martin Corporation Salaried
Retirement Program:

 

  1. ACTUARIAL EQUIVALENT — The Actuarial Equivalent shall mean a benefit which
has the equivalent value computed using the interest rate which would be used by
the Pension Benefit Guaranty Corporation to determine the present value of an
immediate lump sum distribution on termination of a pension plan, as in effect
on first day of the month of termination of employment plus one percent (1%),
and the 1983 Group Annuity Mortality Table with sex distinction.

 

  2. BENEFICIARY — The person or persons designated by the Participant as his or
her beneficiary under the applicable Qualified Pension Plan (or, if the
Participant has never been covered under a Qualified Pension Plan, the person or
persons designated by the Participant as his or her beneficiary under this Plan
on such form as required by the Committee). If no beneficiary is designated
under the Qualified Pension Plan or under this Plan, or if no designated
beneficiary survives the Participant, the Participant’s estate shall be the
beneficiary.

 

  3. BOARD — The Board of Directors of Lockheed Martin Corporation.

 

  4. CODE — The Internal Revenue Code of 1986, as amended.

 

  5. COMMITTEE — The committee described in Section 1 of Article VIII.

 

  6. COMPANY — Lockheed Martin Corporation and its subsidiaries.

 

  7. ELIGIBLE EMPLOYEE — An employee of the Company who meets the eligibility
criteria in Section 1 of Article III or Section 1 of Article IV, and who
satisfies such additional requirements for participation in this Plan as the
Committee may from time to time establish. The Lockheed Martin Pension Plans
Administrative Committee (the “Pension Committee”) shall interpret the
participation requirements established by the Committee for all Participants
except elected officers subject to Section 16(b) of the Securities and Exchange
Act of 1934. Determinations of participation requirements for elected officers
shall be made by the Committee.

 

  8.

PARTICIPANT — An Eligible Employee who meets the requirements for participation
contained in Article III or Article IV; the term shall include a former employee
and survivors/beneficiaries whose benefit has not been fully distributed. A
Participant shall cease to be an active Participant upon termination of

 

- 24 -



--------------------------------------------------------------------------------

 

employment, when he ceases to be an Eligible Employee, or when he ceases to meet
the requirements for participation as amended from time to time.

 

  9. QUALIFIED PENSION PLAN — The Lockheed Martin Corporation Retirement Plan
for Certain Salaried Employees, the Lockheed Martin Corporation Retirement
Income Plan and the Lockheed Martin Corporation Retirement Income Plan III, or
any successor plans.

 

  10. PLAN — The Supplemental Retirement Benefit Plan for Certain Transferred
Employees of Lockheed Martin Corporation, or any successor plan.

 

  11. YEAR — The calendar year.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE III

 

TRANSFER BENEFITS

 

1. Eligibility. Benefits pursuant to this Article III are available to employees
of the Company who:

 

  (a) are Members of the Qualified Pension Plan, and

 

  (b) are transferred to a Participating Company that does not have a Qualified
Pension Plan, and

 

  (c) are identified by such Participating Company as a key employee at the time
of such transfer, and

 

  (d) are designated in writing by the Committee as a Participant in this Plan.

 

A “Participating Company” is a business unit designated in writing by the
Committee as a unit participating in this Plan. A list of Participating Units is
set forth in Schedule 1.

 

2. Amount of Benefit. The benefit that each Participant shall be entitled to
receive is the difference between the Participant’s actual benefit under the
Qualified Pension Plan and the benefits that would have been payable under that
Plan, subject to the offset below, if:

 

  (a) the Qualified Pension Plan had determined pensionable earnings on a “mix
and match” basis, as defined below;

 

  (b) the Participant’s period of employment service as a Participant at a
Participating Company at which no Credited Service is earned was deemed to be
years of Credited Service under the Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Qualified Pension Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

 

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the three (3) highest years of MICP compensation during the last 10 years shall
be added to the average of the three (3) highest years of other pensionable
earnings during the last 10 years to arrive at total final average pensionable
earnings for the applicable period under the Qualified Pension Plan.

 

- 26 -



--------------------------------------------------------------------------------

The above benefit (the “Transfer Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table for males
and the PBGC interest rate. The benefits payable under the Lockheed Martin CAP
shall be calculated as of the Participant’s termination of employment, using the
Actuarial Equivalent. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Transfer Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, the PBGC interest rate plus 1% and Participant’s age on the date of
distribution. The Transfer Benefit is then reduced for the amount of the normal
retirement benefit from the ABRP.

 

Combined benefits under this Article III, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Transfer Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan, and then reduced by the benefit
payable from the Lockheed Martin CAP and ABRP. The remainder of the benefit
shall be paid from this Plan. Participants have no right to duplicate benefits
with respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

 

The benefit payable under this Article III shall be payable to the Participant
or Beneficiary or any other person who is receiving or entitled to receive
benefits with respect to the Participant under the Qualified Pension Plan.

 

If the benefits payable under the Qualified Pension Plan to any Participant are
increased following the Participant’s retirement as a result of a general
increase in the benefits payable to retired employees under that Plan, no such
increase will be made under this Plan unless the Committee expressly so provides
in writing.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE IV

 

INCENTIVE BENEFITS

 

1. Eligibility. Benefits pursuant to this Article IV are available to the
employees described below. However, an employee who terminated employment with
Lockheed Corporation prior to January 1, 1984, when eligible for a deferred
retirement benefit under Section 5.03 of the Lockheed Retirement Plan for
Certain Salaried Employees is not eligible to receive a benefit under this
Article IV.

 

An employee or former employee of Lockheed Martin Corporation and its
subsidiaries who:

 

  (a) is employed by a Lockheed Martin business unit that is not covered by a
Qualified Pension Plan, and

 

  (b) is identified by such business unit as a key employee, and

 

  (c) at the time of eligibility for benefits is, or for any year during his or
her last ten (10) years of service with Lockheed Martin Corporation was, a
participant in the Lockheed Martin Corporation Management Incentive Compensation
Plan (including the Deferred Management Incentive Compensation Plan of Lockheed
Martin Corporation), or any incentive compensation plan of any subsidiary or
affiliated corporation of Lockheed Martin Corporation which the Committee
determines is a corresponding incentive plan; and

 

  (d) who has been specifically designated in writing by the Committee as a
Participant; and

 

  (e) who is not eligible for a benefit under Article III of this Plan.

 

2. Amount of Benefit.

 

A. Normal or Disability Retirement. The benefit payable under this Article IV to
a Participant at normal retirement age is the difference between the
Participant’s actual benefit under the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Pension Plan as designated
by the Committee ( the “Designated Qualified Plan”) and the benefits that would
have been payable under that Plan, subject to the offset below, if:

 

  (a) the Designated Qualified Plan had determined pensionable earnings on a
“mix and match” basis, as defined below;

 

- 28 -



--------------------------------------------------------------------------------

  (b) the Participant’s period of employment service as a Participant with the
Company at which no Credited Service is earned because the Participant was not
in a covered group or because of a limitation on Credited Service under the
Qualified Pension Plan was deemed to be years of Credited Service under the
Designated Qualified Pension Plan; and

 

  (c) the Participant’s benefit under the Designated Qualified Plan had not been
limited by Code section 415 and/or Code section 401(a)(17).

 

If a Participant’s compensation under the Management Incentive Compensation Plan
(“MICP”) is included in pensionable earnings under the Qualified Pension Plan,
the Participant’s total pensionable earnings shall be determined on a “mix and
match” basis. The Participant’s annual compensation earned under the MICP shall
be calculated separately from other annual pensionable earnings. The average of
the highest years of MICP compensation shall be added to the average of the
highest years of other pensionable earnings to arrive at total final average
pensionable earnings for the applicable period under the Qualified Pension Plan.

 

The above benefit (the “Incentive Benefit”) shall be offset by the benefits
payable on behalf of the Participant under the Lockheed Martin Corporation
Capital Accumulation Plan (the “Lockheed Martin CAP”) and under the Lockheed
Martin Account Balance Retirement Plan (“ABRP”). In calculating the offset, the
Participant’s total account balance from the Lockheed Martin CAP shall be
converted into an annuity using the 1983 Group Annuity Mortality Table and the
PBGC interest rate. The benefits payable under the Lockheed Martin CAP shall be
calculated as of the Participant’s termination of employment, using the
Actuarial Equivalent. If the Participant received any prior distributions from
the Lockheed Martin CAP, the Incentive Benefit shall be reduced by the annuity
value of the prior distribution, using the Lockheed Martin CAP distribution
amount, PBGC immediate interest rate for lump sums rate plus 1% and
Participant’s age on the date of distribution. The Incentive Benefit is then
reduced for the amount of the Participant’s normal retirement benefit from the
ABRP.

 

B. Early Retirement. The benefit payable under this Article IV to a Participant
who satisfies the Designated Qualified Plan rules for early retirement
eligibility as set forth in Article IV of the Qualified Pension Plan or for a
deferred monthly retirement benefit in accordance with the rules set forth in
Article VIII of the Qualified Pension Plan, whether or not such Participant is a
member of the Qualified Pension Plan, shall be calculated in accordance with the
provisions of Article V of the Qualified Pension Plan, for early retirement, or
Article VIII of the Qualified Pension Plan, for deferred retirement, as applied
to the benefit amount calculated in accordance with Paragraph A, above.

 

C. Pre-Retirement Surviving Spouse Benefit. If a Pre-retirement Surviving Spouse
Benefit would have applied had the Participant been eligible to participate in
the Designated Qualified Plan, such survivor benefit shall automatically apply
to any benefit which he or she may be eligible under this Plan. The survivor
benefit shall be adjusted and paid in the

 

- 29 -



--------------------------------------------------------------------------------

same manner as such pension payable under the Designated Qualified Plan would be
adjusted and paid on account of such survivor benefit.

 

Combined benefits under this Article IV, the Lockheed Martin CAP and the ABRP
are intended to supplement the Participant’s actual benefit under the Qualified
Pension Plan as necessary to provide the Participant with the full benefit the
Participant would have received under the Qualified Pension Plan on a “mix and
match” basis, without regard to the limitations of Code section 415 and Code
section 401(a)(17), and with the special adjustments described above. To prevent
duplication of benefits, the full benefit under the Qualified Pension Plan and
the enhanced Incentive Benefit described above shall be calculated without
reduction for Code section 415 and Code section 401(a)(17), then reduced by the
benefit payable from the Qualified Pension Plan, and then reduced by the benefit
payable from the Lockheed Martin CAP and ABRP. The remainder of the benefit
shall be paid from this Plan. Participants have no right to duplicate benefits
with respect to the same period of service, and the Committee may make such
adjustments to the benefits under this Plan as the Committee deems necessary to
prevent duplication of benefits.

 

The benefit payable under this Article IV shall be payable to the Participant or
Beneficiary or any other person who would be entitled to receive benefits with
respect to the Participant under the Designated Qualified Plan.

 

If the benefits that would be payable under the Designated Qualified Plan to any
Participant are increased following the Participant’s retirement as a result of
a general increase in the benefits payable to retired employees under that Plan,
no such increase will be made under this Plan unless the Committee expressly so
provides in writing.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE V

 

PAYMENT OF BENEFITS

 

1. Vesting. Except as provided in Article VI, and subject to the Company’s right
to discontinue the Plan as provided in Article VII, a Participant shall have a
non-forfeitable interest in benefits payable under this Plan to the same extent
as benefits are vested under the applicable Qualified Pension Plan. As provided
in Article VI, if a Participant acquires a right to receive payments under this
Plan, such right shall be no greater than the right of any unsecured general
creditor of the Company.

 

2. Form of Payment. Benefits shall be paid in the same form at the same times
and for the same period as benefits are paid with respect to the Participant
under the applicable Qualified Pension Plan, except as provided in the following
paragraphs. Actuarial adjustments shall be based on the factors set forth in the
Qualified Pension Plan, except as provided in the following paragraphs. If the
benefits payable under this Plan correspond to Qualified Pension Plan benefits
with multiple commencement dates, each portion of the benefits payable under
this Plan shall be paid at the same time as the corresponding portion of the
benefits is paid from the Qualified Pension Plan. If a Participant is not
entitled to benefits under the Qualified Pension Plan, benefits shall be paid as
if the Participant had been a member of the Lockheed Martin Retirement Plan for
Certain Salaried Employees (or such other Qualified Retirement Plan as
designated by the Committee) and had chosen from among the forms of payment
available under such Plan. If an Employee’s benefits under the Qualified Pension
Plan are suspended for any month in accordance with the re-employment provisions
thereof, the Participant’s benefit for that month shall likewise be suspended
under Articles III and IV of this Plan.

 

Lump Sum Option. A Participant may irrevocably elect to receive a full or
partial single lump sum payment in an amount which is the actuarial equivalent
of the benefit described above. The actuarial equivalent will be computed using
the Actuarial Equivalent, and with no interest for the period between the date
of termination of employment and the payment date. This election must be made
within the time period for electing the form of benefit under the corresponding
Qualified Pension Plan, by filing a written election in the form and manner
prescribed by the Company. Payment will be made six (6) months following the
date payments would otherwise begin pursuant to the above paragraph. If a
Participant is not entitled to benefits under the Qualified Pension Plan, the
Participant may make the election at any time after the Participant would have
qualified for early retirement under the Qualified Pension Plan had the
Participant been a member of such Plan. Payment will be made six (6) months
following the date of such Participant’s election.

 

Pre-Retirement Survivor Benefit. In the event the Participant dies prior to the
date his or her retirement has commenced under this Plan and the corresponding
Qualified Pension Plan, the pre-retirement survivor benefit payable to the
surviving spouse (if any) under this Plan (the “Pre-Retirement Survivor Benefit”
and the “Surviving Spouse”) will be payable, at the election of the Surviving
Spouse, in any of the following forms:

 

  (a) in the form of a monthly annuity payable to the Surviving Spouse for his
lifetime, with no further payments to anyone after his death (which will be
referred to as the “Regular Form”);

 

- 31 -



--------------------------------------------------------------------------------

  (b) in the form of a lump sum payment which is the actuarial equivalent of the
Regular Form ( the “100% Lump Sum”), but with actuarial equivalence determined
as of the Election Date using the Actuarial Equivalent, and with no interest for
the period between the Election Date (or, if later, the date the Participant
would have attained age 55 had he survived) and the payment date; or

 

  (c) in the form of a combined lump sum and life annuity benefit of (x) and
(y), where (x) equals a lump sum amount selected by the Surviving Spouse which
is less than the 100% Lump Sum and (y) is a monthly single life annuity for the
life of Surviving Spouse (with no further payments to anyone after his death) in
an amount that can be provided with the difference between (x) and the 100% Lump
Sum.

 

Any election to receive the benefit in the form of a lump sum as set forth in
(b) above or a combined lump sum and annuity as set forth in (c) above must be
made by the Surviving Spouse no later than 90 days after the date of the
Participant’s death or, if later, the date the Participant would have attained
age 55 had he survived (with the date such election is made by the Surviving
Spouse referred to as the “Election Date”). In the event the Surviving Spouse
makes an election for a lump sum or partial lump sum payment within this period,
payment will not be made to the Surviving Spouse until six months after the
Election Date (or, if later, six months after the date the benefit would
otherwise be payable under this Plan).

 

Cash-out of Small Benefits. Notwithstanding the above, if the Value of the sum
of the benefits payable to a Participant or Beneficiary under this Plan does not
exceed the amount that may be distributed without consent under
Section 411(a)(11) of the Code, all such benefits will be paid in a single lump
sum payment in full discharge of all liabilities with respect to such benefits.
For purposes of this Section, Value shall be determined as of the Participant’s
termination of employment, and shall mean the present value of a Participant’s
or Beneficiary’s benefits based upon the applicable mortality table and
applicable interest rate in Code section 417(e)(3)(ii) for the calendar month
preceding the Plan Year in which the termination of employment occurs.

 

3. Deductibility of Payments. In the event that the payment of benefits under
Section 2 would prevent the Company from claiming an income tax deduction with
respect to any portion of the benefits paid, the Committee shall have the right
to modify the form and timing of distributions as necessary to maximize the
Company’s tax deductions. In the exercise of its discretion to adopt a modified
distribution schedule, the Committee shall undertake to have distributions made
at such times and in such amounts as most closely approximate the payment

 

- 32 -



--------------------------------------------------------------------------------

method described in Section 2, consistent with the objective of maximum
deductibility for the Company. The Committee shall have no authority to reduce a
Participant’s accrued benefit under this Plan or to pay aggregate benefits less
than the Participant’s accrued benefit in the event that all or a portion
thereof would not be deductible by the Company.

 

4. Change of Law. Notwithstanding anything to the contrary herein, if the
Committee determines in good faith, based on consultation with counsel, that the
federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Code, Title I of the Employee Retirement
Income Security Act of 1974, or other applicable law or by an administrative or
judicial construction thereof, the Committee may direct that the benefits of
affected Participants or of all Participants be distributed as soon as
practicable after such determination is made, to the extent deemed necessary or
advisable by the Committee to cure or mitigate the consequences, or possible
consequences of, such change in law or interpretation thereof.

 

5. Acceleration upon Change in Control.

 

Notwithstanding any other provision of the Plan, the accrued benefit of each
Participant shall be distributed in a single lump sum within fifteen
(15) calendar days following a “Change in Control.”

 

For purposes of this Plan, a Change in Control shall include and be deemed to
occur upon the following events:

 

  (a) A tender offer or exchange offer is consummated for the ownership of
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities entitled to vote in the
election of directors of the Company.

 

  (b) The Company is merged, combined, consolidated, recapitalized or otherwise
reorganized with one or more other entities that are not Subsidiaries and, as a
result of the merger, combination, consolidation, recapitalization or other
reorganization, less than 75% of the outstanding voting securities of the
surviving or resulting corporation shall immediately after the event be owned in
the aggregate by the stockholders of the Company (directly or indirectly),
determined on the basis of record ownership as of the date of determination of
holders entitled to vote on the action (or in the absence of a vote, the day
immediately prior to the event).

 

  (c)

Any person (as this term is used in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act, but excluding any person described in and satisfying the
conditions of Rule 13d-1(b)(1) thereunder), becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company

 

- 33 -



--------------------------------------------------------------------------------

 

representing 25% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote in the election of directors of the
Company.

 

  (d) At any time within any period of two years after a tender offer, merger,
combination, consolidation, recapitalization, or other reorganization or a
contested election, or any combination of these events, the “Incumbent
Directors” shall cease to constitute at least a majority of the authorized
number of members of the Board. For purposes hereof, “Incumbent Directors” shall
mean the persons who were members of the Board immediately before the first of
these events and the persons who were elected or nominated as their successors
or pursuant to increases in the size of the Board by a vote of at least
three-fourths of the Board members who were then Board members (or successors or
additional members so elected or nominated).

 

  (e) The stockholders of the Company approve a plan of liquidation and
dissolution or the sale or transfer of substantially all of the Company’s
business and/or assets as an entirety to an entity that is not a Subsidiary.

 

This Section 5 shall apply only to a Change in Control of Lockheed Martin
Corporation and shall not cause immediate payout of benefits under this Plan in
any transaction involving the Company’s sale, liquidation, merger, or other
disposition of any subsidiary.

 

The Committee may cancel or modify this Section 5 at any time prior to a Change
in Control. In the event of a Change in Control, this Section 5 shall remain in
force and effect, and shall not be subject to cancellation or modification for a
period of five years, and any defined term used in Section 5 shall not, for
purposes of Section 5, be subject to cancellation or modification during the
five year period.

 

6. Tax Withholding. To the extent required by law, the Company shall withhold
from benefit payments hereunder any Federal, state, or local income or payroll
taxes required to be withheld and shall furnish the recipient and the applicable
government agency or agencies with such reports, statements, or information as
may be legally required. No benefit payments shall be made to the Participant
until the withholding obligation for taxes under Code sections 3101(a) and
3101(b) has been satisfied with respect to the Participant.

 

7. Retiree Medical Withholding. A Participant may direct the Company to withhold
from the Participant’s benefit payments hereunder all or a portion of the amount
that the Participant is required to pay for Company-provided retiree medical
coverage.

 

8. Reemployment. The retirement benefit otherwise payable hereunder to any
Participant who previously retired or otherwise had a Termination of Employment
and is subsequently reemployed shall be treated in a manner consistent with the
treatment of the benefit under the applicable Qualified Pension Plan or
Designated Qualified Plan.

 

- 34 -



--------------------------------------------------------------------------------

9. Mistaken Payments. No Participant or Beneficiary shall have any right to any
payment made (1) in error, (2) in contravention to the terms of the Plan, the
Code, or ERISA, or (3) because the Committee or its delegates were not informed
of any death. The Committee shall have full rights under the law and ERISA to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future Plan payments, or by any other available means.

 

- 35 -



--------------------------------------------------------------------------------

ARTICLE VI

 

EXTENT OF PARTICIPANTS’ RIGHTS

 

1. Unfunded Status of Plan. This Plan constitutes a mere contractual promise by
the Company to make payments in the future, and each Participant’s rights shall
be those of a general, unsecured creditor of the Company. No Participant shall
have any beneficial interest in any specific assets that the Company may hold or
set aside in connection with this Plan. Notwithstanding the foregoing, to assist
the Company in meeting its obligations under this Plan, the Company may set
aside assets in a trust or trusts described in Revenue Procedure 92-64, 1992-2
C.B. 422, and the Company may direct that its obligations under this Plan be
satisfied by payments out of such trust or trusts. The assets of any such trust
will remain subject to the claims of the general creditors of the Company. It is
the Company’s intention that the Plan be unfunded for Federal income tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974.

 

2. Nonalienability of Benefits. A Participant’s rights under this Plan shall not
be assignable or transferable and any purported transfer, assignment, pledge or
other encumbrance or attachment of any payments or benefits under this Plan, or
any interest therein shall not be permitted or recognized, other than the
designation of, or passage of payment rights to, a Beneficiary or transfer of an
interest in this Plan to a Participant’s former spouse incident to divorce under
a Qualified Domestic Relations Order.

 

3. Forfeiture. If, following the date on which a Participant shall retire under
this Plan, a Participant shall engage in the operation or management of a
business, whether as owner, stockholder, partner, officer, employee, consultant,
or otherwise, which at such time is in competition with the Company or any of
its subsidiaries, or shall disclose to unauthorized persons information relative
to the business of the Company or any of its subsidiaries which the Participant
shall have reason to believe is confidential, or otherwise act, or conduct
oneself, in a manner which the Participant shall have reason to believe is
contrary to the best interest of the Company, or shall be found by the Committee
to have committed an act during the term of the Participant’s employment which
would have justified the Participant being discharged for cause, the
Participant’s retirement benefit under this Plan shall terminate. Application of
this Section will be at the discretion of the Committee.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE VII

 

AMENDMENT OR TERMINATION

 

1. Amendment. The Board may amend, modify, suspend or discontinue this Plan at
any time subject to any shareholder approval that may be required under
applicable law, provided, however, that no such amendment shall have the effect
of reducing a Participant’s accrued benefit or postponing the time when a
Participant is entitled to receive a distribution of his accrued benefit unless
each affected Participant consents to such change.

 

2. Termination. The Board reserves the right to terminate this Plan at any time
and to pay all Participants their accrued benefits in a lump sum or to make
other provisions for the payment of benefits (e.g. purchase of annuities)
immediately following such termination or at such time thereafter as the Board
may determine.

 

3. Transfer of Liability. The Board reserves the right to transfer to another
entity all of the obligations of Company with respect to a Participant under
this Plan if such entity agrees pursuant to a binding written agreement with the
Company or its subsidiaries to assume all of the obligations of the Company
under this Plan with respect to such Participant.

 

4. Merger. The Board reserves the right to merge all or part of this Plan with
or into another plan, provided (1) such other plan preserves all of the
obligations of the Company under this Plan with respect to such Participant and
(2) each Participant in the Plan would (if the Plan then terminated) receive a
benefit immediately after the merger which is equal to or greater than the
benefit he would have been entitled to receive immediately before the merger (if
the Plan had then terminated).

 

- 37 -



--------------------------------------------------------------------------------

ARTICLE VIII

 

ADMINISTRATION

 

1. The Committee. This Plan shall be administered by the Management Development
and Compensation Committee of the Board or such other committee of the Board as
may be designated by the Board. The members of the Committee shall be designated
by the Board. A majority of the members of the Committee (but not fewer than
two) shall constitute a quorum. The vote of a majority of a quorum or the
unanimous written consent of the Committee shall constitute action by the
Committee. The Committee and its delegates shall have full discretion to
construe and interpret the terms and provisions of the Plan, which
interpretation or construction shall be final, conclusive and binding on all
parties, including but not limited to the Company and any Participant or
Beneficiary, except as otherwise provided by law. Except as otherwise provided
in Section 6, the Committee delegates the authority to adjudicate claims to the
Pension Plans Administration Committee.

 

2. Delegation and Reliance. The Committee may delegate to the officers or
employees of the Company the authority to execute and deliver those instruments
and documents, to do all acts and things, and to take all other steps deemed
necessary, advisable or convenient for the effective administration of this Plan
in accordance with its terms and purpose. In making any determination or in
taking or not taking any action under this Plan, the Committee may obtain and
rely upon the advice of experts, including professional advisors to the Company.
No member of the Committee or officer of the Company who is a Participant
hereunder may participate in any decision specifically relating to his or her
individual rights or benefits under the Plan.

 

3. Exculpation and Indemnity. Neither the Company nor any member of the Board or
of the Committee, nor any other person participating in any determination of any
question under this Plan, or in the interpretation, administration or
application thereof, shall have any liability to any party for any action taken
or not taken in good faith under this Plan or for the failure of the Plan or any
Participant’s rights under the Plan to achieve intended tax consequences, or to
comply with any other law, compliance with which is not required on the part of
the Company.

 

4. Facility of Payment. If a minor, person declared incompetent, or person
incapable of handling the disposition of his or her property is entitled to
receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person. Any payment
made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Company and the Committee from all
liability with respect thereto.

 

- 38 -



--------------------------------------------------------------------------------

5. Proof of Claims. The Pension Plans Administration Committee may require proof
of the death, disability, incompetency, minority, or incapacity of any
Participant or Beneficiary and of the right of a person to receive any benefit
or make any application or election.

 

- 39 -



--------------------------------------------------------------------------------

6. Claim Procedures. The procedures when a claim under this Plan is wholly or
partially denied by the Committee or its delegate, as applicable (the “Claims
Administrator”) are as follows:

 

  (a) The Claims Administrator shall, within 90 days after receipt of a claim,
furnish to claimant a written notice setting forth, in a manner calculated to be
understood by claimant: (1) the specific reason or reasons for the denial;
(2) specific reference to pertinent Plan provisions on which the denial is
based; (3) a description of any additional materials or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) an explanation of the steps to be taken if the
claimant wishes to have the denial reviewed; and (5) a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination on review. The 90 day period may be extended for not
more than an additional 90 days if special circumstances make such an extension
necessary. The Claims Administrator shall give the claimant, before the end of
the initial 90 day period, a written notice of such extension, stating such
special circumstances and the date by which the Claims Administrator expects to
render a decision.

 

  (b) By a written application filed with the Claims Administrator within 60
days after receipt by claimant of the written notice described in paragraph (a),
the claimant or his duly authorized representative may request review of the
denial of his claim.

 

  (c) In connection with such review, the claimant or his duly authorized
representative may submit issues, comments, documents, records and other
information relating to the claim for benefits to the Claims Administrator. In
addition, the claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
“relevant” to claimant’s claim for benefits. A document, record, or other
information is “relevant” if it: (1) was relied upon in making the benefit
determination; (2) was submitted, considered or generated in the course of
making the benefit determination, without regard to whether such document,
record or information was relied upon in making the benefit determination; or
(3) demonstrates compliance with administrative processes and safeguards
required under federal law.

 

- 40 -



--------------------------------------------------------------------------------

  (d) The Plan will provide an impartial review that takes into account all
comments, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Claims Administrator shall
make a decision and furnish such decision in writing to the claimant within 60
days after receipt by the Claims Administrator of the request for review. This
period may be extended to not more than 120 days after such receipt if special
circumstances make such an extension necessary. The claimant will be notified in
writing prior to the expiration of the original 60 day period if such an
extension is required, and such notice will include the reason for the extension
and the date by which it is expected that a decision will be reached.

 

  (e) The decision on review shall be in writing, set forth in a manner
calculated to be understood by the claimant and shall include: (1) the specific
reasons for the decision; (2) specific reference to the pertinent Plan
provisions on which the decision is based; (3) a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information “relevant” to the
claimant’s claim for benefits; (4) a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; (5) a statement describing any
voluntary appeal procedures and the claimant’s right to obtain information about
such procedures, if any; and (6) a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review.

 

  (f) In the event that the Claims Administrator must make a determination of
disability in order to decide a claim, the Claims Administrator shall follow the
special claims procedures for disability benefits described in Department of
Labor Regulation section 2560.503-1(d). The Claims Administrator shall render a
decision within a reasonable time (not to exceed 90 days) after the claimant’s
request for review, rather than within 120 days as set forth in the above
paragraph.

 

  (g) For purposes of this Section 6, claimant shall include the duly authorized
representative of claimant, if any.

 

- 41 -



--------------------------------------------------------------------------------

ARTICLE IX

 

GENERAL AND MISCELLANEOUS PROVISIONS

 

1. This Plan shall not in any way obligate the Company to continue the
employment of a Participant with the Company, nor does this Plan limit the right
of the Company at any time and for any reason to terminate the Participant’s
employment. In no event shall this Plan constitute an employment contract of any
nature whatsoever between the Company and a Participant. In no event shall this
Plan by its terms or implications in any way limit the right of the Company to
change an Eligible Employee’s compensation or other benefits.

 

2. Any benefits accrued under this Plan shall not be treated as compensation for
purposes of calculating the amount of a Participant’s benefits or contributions
under any pension, retirement, or other plan maintained by the Company, except
as provided in such other plan.

 

3. Any written notice to the Company referred to herein shall be made by mailing
or delivering such notice to the Company at 6801 Rockledge Drive, Bethesda,
Maryland 20817, to the attention of Pension Plan Operations, Human Resource
Services. Any written notice to a Participant shall be made by delivery to the
Participant in person, through electronic transmission, or by mailing such
notice to the Participant at his or her place of residence or business address.

 

4. In the event it should become impossible for the Company or the Committee to
perform any act required by this Plan, the Company or the Committee may perform
such other act as it in good faith determines will most nearly carry out the
intent and the purpose of this Plan.

 

5. Each Eligible Employee shall be deemed conclusively to have accepted and
consented to all the terms of this Plan and all actions or decisions made by the
Company, the Board, or Committee with regard to the Plan.

 

6. The provisions of this Plan shall be binding upon and inure to the benefit of
the Company, its successors, and its assigns, and to the Participants and their
heirs, executors, administrators, and legal representatives.

 

7. A copy of this Plan shall be available for inspection by Participants or
other persons entitled to benefits under the Plan at reasonable times at the
offices of the Company.

 

8. The validity of this Plan or any of its provisions shall be construed,
administered, and governed in all respects under and by the laws of the State of
Maryland, except as to matters of Federal law. If any provisions of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

- 42 -



--------------------------------------------------------------------------------

9. This Plan and its operation, including the payment of cash hereunder, is
subject to compliance with all applicable Federal and state laws, rules and
regulations and such other approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.

 

ARTICLE X

 

EFFECTIVE DATE

 

This Plan, including any amendment and restatement of the prior plans, is
generally effective July 1, 2004.

 

- 43 -